 1   Robert T. Kugler (MN #0194116)
     Edwin H. Caldie (MN #0388930)
 2   Andrew J. Glasnovich (MN #0398366)
     STINSON LEONARD STREET LLP
 3
     50 S 6th Street, Suite 2600
 4   Minneapolis, MN 55402
     Tel: (612) 335- 1500
 5   Robert.Kugler@stinson.com
     Ed.Caldie@stinson.com
 6   Drew.Glasnovich@stinson.com
 7
     Counsel for the Official Committee of Unsecured Creditors
 8
 9                                      IN THE DISTRICT COURT OF GUAM
                                              TERRITORY OF GUAM
10                                           BANKRUPTCY DIVISION
11
      In re:                                           Chapter 11 Bankruptcy
12
      ARCHBISHOP OF AGAÑA,                             Case No. 19-00010
13
      a Corporation Sole,
14
15                                   Debtor.

16
      OFFICIAL COMMITTEE OF
17    UNSECURED CREDITORS,                             Adversary Proceeding
                                                       Case No.
18                                   Plaintiff,
19                                                     COMPLAINT (DECLARATORY
               v.                                      JUDGMENT REGARDING PROPERTY
20                                                     OF THE ESTATE)
      ARCHBISHOP OF AGAÑA,
21
                                     Defendant.
22
23             The Official Committee of Unsecured Creditors (“Committee”) alleges as follows upon

24   knowledge with respect to itself, and upon information and belief as to all other matters:
25                                                THE PARTIES
26
               1. The Committee is the Official Committee of Unsecured Creditors appointed by the
27
     United States Trustee pursuant to 11 U.S.C. § 1102(a)(1).
28

            COMPLAINT (DECLARATORY JUDGMENT REGARDING PROPERTY OF THE ESTATE) 1
                Case 19-00001 Document 1 Filed 04/06/19 Page 1 of 23
     CORE/3515288.0002/151733284.1
 1       2.       Upon information and belief, the Archbishop of Agaña, a Corporation Sole

 2    (“Debtor”), organized under the laws of Guam, is the debtor in the above-captioned chapter 11
 3
      bankruptcy case.
 4
                                       JURISDICTION AND VENUE
 5
               3. This Court has jurisdiction over this adversary proceeding pursuant to under 28
 6
     U.S.C. §§ 157(b) and 1334(b).
 7
 8             4. This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O).

 9             5. Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a) because this is a core
10   proceeding arising in a bankruptcy case pending in this district.
11
                                         FACTUAL BACKGROUND
12
               6. On January 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for
13
     relief under Chapter 11 of Title 11 of the United States Code.
14
15             7. The Debtor’s voluntary petition filing created an estate, as defined by 11 U.S.C.

16   § 541(a), including all of the Debtor’s legal or equitable interests in property as of the

17   commencement of the case, and any interest in property that the estate acquires after the
18   commencement of the case.
19
               8. On the Petition Date, pursuant to 11 U.S.C. § 521 and Bankruptcy Rule 1007(b), the
20
     Debtor also filed its Statement of Financial Affairs (“Statement”) and its Schedules of Assets and
21
     Liabilities (“Schedules”).
22
23             9. In the Statement, Part 11, the Debtor attached Exhibits 8, 9, and 10, listing property

24   owned by the Debtor but allegedly held “in Trust for Parishes and Schools.” Attached as Exhibit

25   A, and incorporated herein, is a true and correct copy of the Statement, Exhibits 8, 9, and 10. All
26
     the property listed on Exhibit A shall be referred to together as “Disputed Property.”
27
28

              COMPLAINT (DECLARATORY JUDGMENT REGARDING PROPERTY OF THE ESTATE) 2
               Case 19-00001 Document 1 Filed 04/06/19 Page 2 of 23
     CORE/3515288.0002/151733284.1
 1            10. Upon information and belief, the Committee alleges that the Disputed Property

 2   belongs to the Debtor and should be scheduled as property of the estate.
 3
              11. Upon information and belief, the Committee alleges that the real property identified
 4
     on Exhibit A (“Disputed Real Property”) is in fact under the Debtor’s complete control and
 5
     domination, and that the Debtor owns the Disputed Real Property.
 6
              12. Upon information and belief, the Committee alleges that all of the personal property
 7
 8   identified on Exhibit A (“Disputed Personal Property”) is in fact under the Debtor’s complete

 9   control and domination.
10            13. The Debtor has not scheduled the Disputed Property as assets of the estate.
11
              14. Therefore, an actual controversy exists concerning whether the Disputed Property are
12
     assets of the estate.
13
                                            CAUSE OF ACTION
14                                           (Declaratory Relief)
15
              15. The Committee repeats and realleges each of the allegations contained in paragraphs
16
     1 through 14.
17
              16. In the Statement and Schedule, the Debtor did not include the Disputed Real Property
18

19   and Disputed Personal Property as property of the estate.

20            17. The Committee contends that the Disputed Property is, in fact, property of the

21   Debtor’s estate free and clear of the interests of any other person or entity.
22            18. An actual controversy exists with respect to the interests of the estate in the Disputed
23
     Property.
24
              19. Therefore, the Committee respectfully seeks an order of this Court declaring that the
25
     Disputed Property is property of the estate.
26
27
28

            COMPLAINT (DECLARATORY JUDGMENT REGARDING PROPERTY OF THE ESTATE) 3
              Case 19-00001 Document 1 Filed 04/06/19 Page 3 of 23
     CORE/3515288.0002/151733284.1
 1            WHEREFORE, the Committee prays for:

 2            (a) A declaratory judgment that the Disputed Property is property of the estate free of the
 3
     interests of any other person or entity; and
 4
              (b) Such other and further relief as is just and equitable.
 5
 6   RESPECTFULLY SUBMITTED this 5th day of April, 2019.
 7
                                                     STINSON LEONARD STREET LLP
 8
                                                     /s/ Robert T. Kugler
 9                                                   Robert T. Kugler
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

            COMPLAINT (DECLARATORY JUDGMENT REGARDING PROPERTY OF THE ESTATE) 4
              Case 19-00001 Document 1 Filed 04/06/19 Page 4 of 23
     CORE/3515288.0002/151733284.1
 1                                             EXHIBIT A
                                     (LIST OF DISPUTED PROPERTY)
 2
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

            COMPLAINT (DECLARATORY JUDGMENT REGARDING PROPERTY OF THE ESTATE) 5
              Case 19-00001 Document 1 Filed 04/06/19 Page 5 of 23
     CORE/3515288.0002/151733284.1
                                                                             EXHIBIT 8

                    Description                                            Entity Name                    Net Book Value

2014 Hyundai Elantra Sedan                     Dulce Nombre De Maria Cathedral-Basilica Catholic Church                  $0.00
2009 Toyota RAV4 5 DR Wagon                    Our Lady of the Blessed Sacrament Catholic Church                         $0.00
2012 Hyundai Elantra 4 Dr Sedan                Our Lady of Mount Carmel Catholic Church                                  $0.00
2013 Toyota Yaris 5 dr Hatchback               Nino Perdido Y Sagrada Familia Catholic Church                            $0.00
2017 Hyundai Tucson Wagon                      San Vicente San Roke Catholic Church                                 $10,725.00
2016 Hyundai Tucson Wagon                      San Vicente San Roke Catholic Church                                  $5,070.00
2013 Hyundai Tucson Wagon                      San Vicente San Roke Catholic Church
2008 Hyundai Tucson Wagon                      San Vicente San Roke Catholic Church                                      $0.00
2008 Lexus RX350 5 Dr Wagon                    Our Lady of Peace and Safe Journey Catholic Church                    $5,019.73
2018 Hyundai Elantra Sedan                     Santa Barbara Catholic Church
2013 Honda CR-V                                Santa Barbara Catholic Church                                          $898.58
2001 Mazda 3                                   Santa Barbara Catholic Church                                        $3,450.00
2008 Toyota Highlander 5 Dr Wagon              The Saint Andrew Kim Catholic Church                                     $0.00
2017 Toyota Sienna LE                          The Saint Andrew Kim Catholic Church                                $20,479.16
2017 Honda CRV                                 Saint Joseph Catholic Church                                        $22,678.70
                                               Our Lady of Purification                                                 $0.00
2016 Hyundai Tucson Wagon                      San Isidro Catholic Church                                          $15,986.74
2006 Toyota Scion XB                           San Isidro Catholic Church                                               $0.00
2002 Toyota Highlander 5 Dr Wagon              Santa Teresita Catholic Church                                           $0.00
2010 Toyota Corolla 4 Dr Sedan                 San Dimas/Our Lady of the Holy Rosary Catholic Church                    $0.00
1980 Toyota Tercel Coupe                       San Dimas/Our Lady of the Holy Rosary Catholic Church                    $0.00
2012 Toyota Tacoma Truck                       Our Lady of the Waters Catholic Church                                   $0.00
2008 Honda CRV                                 San Juan Bautista Catholic Church                                        $0.00
2001 Toyota Echo 4Dr Sedan                     San Juan Bautista Catholic Church                                        $0.00
2016 Hyundai Accent Silver                     San Juan Bautista Catholic Church                                    $8,866.03
2013 Honda Pilot Wagon                         Assumption of Our Lady Catholic Church                                   $0.01
2007 Toyota Corolla 4 Dr Sedan                 Our Lady of Guadalupe Catholic Church                                    $0.00
2005 Chevrolet Trail Blazer 4 Dr Wagon         Saint Jude Thaddeus Catholic Church                                      $0.00
2016 Buick Encore                              Saint Jude Thaddeus Catholic Church                                 $12,666.72
2010 Toyota Corolla 4 Dr Sedan                 San Miguel Catholic Church                                               $0.30
2017 GMC Acadia 5 Dr SUV                       Saint Anthony Catholic Church                                       $22,305.00
Toyota Prius                                   Saint Anthony Catholic Church                                        $4,812.12
2017 GMC Canyon                                Saint Anthony Catholic Church                                       $23,332.40


                                    Case
                                     Case19-00010
                                           19-00001Document
                                                    Document1 1Filed
                                                                 Filed
                                                                     01/16/19
                                                                       04/06/19Page
                                                                                Page114
                                                                                      6 of
                                                                                        of23
                                                                                           143
1995 Honda Civic Dx 4 Dr Sedan                Saint Anthony Catholic Church
2013 Hyundai Santa FE                         Immaculate Heart of Mary Catholic Church               $0.00
2017 Honda CRV                                Blessed Diego De San Vitores Catholic Church      $16,792.00
2014 Toyota Tacoma 4x2 Reg. Cab Pickup        Our Lady of Lourdes Catholic Church                $4,184.81
2012 KIA Sportage Wagon                       Our Lady of Lourdes Catholic Church                    $0.00
2009 Toyota Corolla 4 Dr Sedan                Our Lady of Lourdes Catholic Church                    $0.00
2009 Mitsubishi Outlander Wagon               Chancery Office                                        $0.00
2008 Toyota RAV4 Wagon                        Saint Francis Catholic Church                          $0.00
2007 Ford Explorer Wagon                      Our Lady of Lourdes Catholic Church                    $0.00
2011 KIA Sportage                             Santa Bernadita Catholic Church                        $0.00
2010 Toyota Camry 2010                        Bishop Baumgartner Memorial Catholic School            $0.00
Toyota Tacoma                                 Bishop Baumgartner Memorial Catholic School            $0.00
1994 Honda Accord LX 4 Dr Sedan               Bishop Baumgartner Memorial Catholic School
1994 Nissan SLD21 Pickup                      Bishop Baumgartner Memorial Catholic School
1999 Honda Civic Dx 4 Dr Sedan                Bishop Baumgartner Memorial Catholic School
2009 Toyota Tacoma 4x2 Reg. Cab Pickup        Saint Anthony Catholic School                         $0.00
2008 Chevrolet Express Van                    Saint Anthony Catholic School                         $0.00
2003 Honda Accord LX 4 Dr Sedan               San Vicente Catholic School
2006 Toyota Corolla 4 Dr Sedan                Kamalen Karidat
2005 Honda Odyssey Lx 5 Dr Wagon              Kamalen Karidat
2004 Buick Park Avenue 4 Dr Sedan             Kamalen Karidat
2003 Honda Accord LX 4 Dr Sedan               RMS Seminary
2004 Nissan Quest Van                         RMS Seminary
2006 Toyota Corolla 4 Dr Sedan                RMS Seminary
2001 Honda Odyssey LX Van                     RMS Seminary
1997 Honda Accord LX 4 Dr Sedan               RMS Seminary
Toyota Sienna Van                             Santa Barbara Catholic School                          $0.00
Toyota Tacoma Pick Up                         Academy of Our Lady of Guam                        $2,057.40
2014 Elantra Car                              Academy of Our Lady of Guam                        $3,710.70
Toyota Rav4                                   Academy of Our Lady of Guam                        $1,555.61
Chevrolet Van- Painting                       Academy of Our Lady of Guam                          $260.00
Freight Liner Bus Painting                    Academy of Our Lady of Guam                          $583.28
Freight Liner Logo & Sign                     Academy of Our Lady of Guam                          $260.71
2017 Collins School Bus                       Academy of Our Lady of Guam                       $86,450.00
2009 Honda Blue                               Father Duenas Memorial School                          $0.00
2015 Nissan Frontier                          Father Duenas Memorial School                      $3,440.00
Van (STACHS)                                  Father Duenas Memorial School                      $6,600.00
Chevrolet Sonic - Silver                      Father Duenas Memorial School                     $15,635.10



                                   Case
                                    Case19-00010
                                          19-00001Document
                                                   Document1 1Filed
                                                                Filed
                                                                    01/16/19
                                                                      04/06/19Page
                                                                               Page115
                                                                                     7 of
                                                                                       of23
                                                                                          143
2008 Chevrolet Exp 15 Pax Van              Saint Anthony Catholic School                           $0.00
2009 Toyota Tacoma                         Saint Anthony Catholic School                           $0.00



                                                                                             $297,820.10




                                Case
                                 Case19-00010
                                       19-00001Document
                                                Document1 1Filed
                                                             Filed
                                                                 01/16/19
                                                                   04/06/19Page
                                                                            Page116
                                                                                  8 of
                                                                                    of23
                                                                                       143
                                                       EXHIBIT 9




PROPERTY EFILE   Classification on   Name of Entity per                                    STRUCTURES ON         BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                           PROPERTY               OPINION




                                                                                           Dulce Nombre de
                                     Agana (Cathedral
                                                                                            Maria Cathedral-
AGA10 & AGA11    Parish & School     and AOLG) made            Archbishop of Agana                                   $9,500,000.00
                                                                                              Basilica; St.
                                     up of 10 sub-lots
                                                                                            Therese Chapel;
                                                                                           Dulce Nombre de
                                                                                            Maria Cathedral-
                                     Agana (Cathedral                                         Basilica; St.
    AGA6         Parish & School     and AOLG) made               Bishop of Guam            Therese Chapel;                  $0.00
                                     up of 10 sub-lots                                     Museum; Academy
                                                                                             of Our Lady of
                                                                                                 Guam
                                                                                           Dulce Nombre de
                                                                                            Maria Cathedral-
                                     Agana (Cathedral                                         Basilica; St.
    AGA7         Parish & School     and AOLG) made               Bishop of Guam            Therese Chapel;                  $0.00
                                     up of 10 sub-lots                                     Museum; Academy
                                                                                             of Our Lady of
                                                                                                 G
    AGA9            Cemetery           Pigo Cemetery           Archbishop of Guam            Pigo Cemetery                   $0.00


                                                            Vicariate Apostolic of Guam,
    AGT3            Cemetery           Agat Cemetery                                         Agat Cemetery                   $0.00
                                                                  Bishop of Guam
                                                                                           Our Lady of Mount
                                                            Vicariate Apostolic of Guam,    Carmel Church,
    AGT5              Parish            Agat, Church                                                                   $600,000.00
                                                                  Bishop of Guam           Parish Offices, and
                                                                                                 School
                                     Agat, for Santa Rita
    AGT7              Parish                                   Archbishop of Agana                                      $50,000.00
                                        Parish only
                                     Agat, for Santa Rita
    AGT8              Parish                                   Archbishop of Agana                                     $129,000.00
                                        Parish only



                                     Case
                                      Case19-00010
                                            19-00001Document
                                                     Document1 1Filed
                                                                  Filed
                                                                      01/16/19
                                                                        04/06/19Page
                                                                                 Page117
                                                                                       9 of
                                                                                         of23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON       BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY             OPINION




                                                                                          Our Lady of the
 AHT1 & AHT2          Parish          Agana Heights           Archbishop of Agana       Blessed Sacrament       $1,600,000.00
                                                                                         Church, Rectory
                                       Agana Height
    AHT3            Parish NT                                 Archbishop of Agana                                  $60,000.00
                                          Parish

    ANG1            Cemetery          Pigo Cemetery           Archbishop of Guam          Pigo Cemetery                 $0.00

    ASA1            Parish NT          Asan Church           Archdiocese of Agana                                  $80,000.00

                                     Maina Church and                                     Maina Church
    ASA6              Parish                              The Catholic Church of Guam                             $250,000.00
                                          rectory                                          Social Hall

                                                                                         Nino Perdido Y
    ASA7              Parish           Asan Church        Vicariate Apostolic of Guam    Sagrada Familia          $400,000.00
                                                                                         Catholic Church

                                      Astumbo Divine                                      Divine Mercy
    AST1              Parish                                  Archbishop of Agana                                 $180,000.00
                                       Mercy Chapel                                          Chapel

    BAR10        Not AOA Property       Unidentified        Catholic Social Services                              $500,000.00

    BAR11        Not AOA Property       Unidentified        Catholic Social Services                            $1,000,000.00

    BAR12        Not AOA Property       Unidentified        Catholic Social Services                              $450,000.00




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page118
                                                                                      10 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                   STRUCTURES ON        BROKER'S PRICE
                                                                  OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                          PROPERTY              OPINION




                                                          Religious Missionaries of Saint
                                                              Dominic 2/3 interest; St.
                                                           Anthony Church 1/12 interest;
                                                           San Roque Church Barrigada       St. Dominic's
    BAR15        Not AOA Property       Unidentified                                                               $2,000,000.00
                                                             1/12 interest; Santa Maria   Senior Care Home
                                                           Camarin Church Agana 1/12
                                                          interest; San Dionision Church
                                                               Umatac 1/12 interest
                                                                                          San Vicente Ferrer
                                                           Vicariate Apostolic of Guam,
    BAR16             Parish         Barrigada Church                                      and San Roque                   $0.00
                                                                  Bishop of Guam
                                                                                           Catholic Church
                                                                                          San Vicente Ferrer
                                                           Vicariate Apostolic of Guam,
    BAR17             Parish         Barrigada Church                                      and San Roque           $1,000,000.00
                                                                  Bishop of Guam
                                                                                           Catholic Church
                                                                                          San Vicente Ferrer
    BAR18             Parish         Barrigada Church             Bishop of Guam           and San Roque             $150,000.00
                                                                                           Catholic Church
                                                           Vicariate Apostolic of Guam,
    BAR21           Parish NT        Barrigada Church                                                                 $80,000.00
                                                                 Bishop of Guam

                                                                                            San Vicente
    BAR22        Parish & School     San Vicente School          Bishop of Guam                                    $1,600,000.00
                                                                                              School
  BAR22 & 23         School          San Vicente School

    BAR23        Parish & School     San Vicente School          Bishop of Guam              Old Chapel              $350,000.00

    BAR24        Parish & School     San Vicente School          Bishop of Guam              Old Chapel                    $0.00




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page119
                                                                                      11 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                          STRUCTURES ON       BROKER'S PRICE
                                                             OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                 PROPERTY             OPINION




                                                                                  Old Convent/Old
    BAR25        Parish & School     San Vicente School     Bishop of Guam         School Admin            $250,000.00
                                                                                      Building

    BAR26        Parish & School     San Vicente School     Bishop of Guam                                       $0.00

                                     Barrigada Ponding
    BAR27             Parish                                Bishop of Guam                                       $0.00
                                           Basin

                                                                                    San Vicente
    BAR28            School          San Vicente School   Archbishop of Agana                                    $0.00
                                                                                      School
                                     Barrigada Ponding
    BAR29             Parish                                Bishop of Guam                                       $0.00
                                           Basin
                                                                                   San Vicente
    BAR30        Parish & School     San Vicente School     Bishop of Guam                                       $0.00
                                                                                      School
                                                                                   San Vicente
    BAR34        Parish & School     San Vicente School     Bishop of Guam                                       $0.00
                                                                                  Catholic School
                                                                                    San Vicente
    BAR35        Parish & School     San Vicente School                                                          $0.00
                                                            Bishop of Guam        Catholic School
                                                                                 Nuestra Senora de
                                        Chalan Pago                                la Paz Y Buen
    CHP1              Parish                                Bishop of Guam                           $      500,000.00
                                          Church                                   Viaje Catholic
                                                                                       ChSenora
                                                                                 Nuestra    h de
                                        Chalan Pago
    CHP2              Parish                                Bishop of Guam         la Paz Y Buen                 $0.00
                                          Church
                                                                                   Viaje Catholic
                                                                                 Nuestra Senora de
                                        Chalan Pago
    CHP3              Parish                                                       la Paz Y Buen                 $0.00
                                          Church
                                                          Archdiocese of Agana     Viaje Catholic




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page120
                                                                                      12 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                           Santa Barbara
    DED12             Parish          Dededo Church           Archbishop of Agana                                 $1,000,000.00
                                                                                              Church

                                     Dededo House Lot                                      Santa Barbara
    DED13             Parish                                  Archbishop of Guam                                    $250,000.00
                                        for Priests                                           Rectory
                                      Harmon Korean                                       Saint Andrew Kim
    DED14             Parish                                 Archdiocese of Agana                                   $750,000.00
                                      Catholic Church                                      Catholic Church
                                      Harmon Korean                                       Saint Andrew Kim
    DED15             Parish                                  Archbishop of Agana                                         $0.00
                                      Catholic Church                                      Catholic Church
                                     Tamuning Church                                     St. Anthony Church
    DED18        Parish & School                           Vicariate Apostolic of Guam                            $6,200,000.00
                                        and School                                           and School
                                                                                          Santa Barbara
    DED19             Parish          Dededo Church           The Bishop of Guam                                          $0.00
                                                                                          Catholic School

    DED2         Not AOA Property       Unidentified        Catholic Social Services                                $320,000.00

DED4~11; DED16                                                                            Santa Barbara
                     School             Unidentified            Bishop of Guam                                    $2,000,000.00
  and DED17                                                                               Catholic School
                                      Pigo Cemetery
    HAG1            Cemetery          (made up of 10          Archbishop of Agana          Pigo Cemetery                  $0.00
                                       separate lots)

    HAG2            Cemetery          Pigo Cemetery           Archbishop of Agana          Pigo Cemetery                  $0.00

                                                          Catholic Cemeteries of Guam,
    HAG3            Cemetery            Unidentified                                       Pigo Cemetery                  $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG4            Cemetery            Unidentified                                       Pigo Cemetery                  $0.00
                                                                      Inc.




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page121
                                                                                      13 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON         BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY               OPINION




                                                          Catholic Cemeteries of Guam,
    HAG5            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG6            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG7            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.
                                                          Catholic Cemeteries of Guam,
    HAG8            Cemetery            Unidentified                                       Pigo Cemetery                     $0.00
                                                                      Inc.

     INA1             Parish          Malojloj Church         Archbishop of Agana                                     $300,000.00

                                                                                                                $60k for 1.5 acres,
     INA3           Cemetery            Unidentified        Inarajan Catholic Church     Inarajan Cemetery
                                                                                                                 non-cemetery use

                                                            Roman Catholic Apostolic     St. Joseph Catholic
     INA5             Parish          Inarajan Chruch                                                                 $480,000.00
                                                               Church in Guam                  Church

                                                            Inarajan Roman Catholic
     INA6           Cemetery            Unidentified                                     Catholic cemetery                   $0.00
                                                                     Church
                                         Yigo Sta.                                        Santa Bernadita
    MAC2              Parish                                    Bishop of Guam                                        $350,000.00
                                     Bernardita Chapel                                     Church, Yigo
                                                                                           Our Lady of
                                     Maina Church and
     MAI1             Parish                                   Diocese of Agana             Purification              $450,000.00
                                          rectory
                                                                                          Catholic Church

                                                                                           Our Lady of
                                     Maina Church and
     MAI2             Parish                                   Diocese of Agana             Purification                     $0.00
                                          rectory
                                                                                          Catholic Church



                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page122
                                                                                      14 of 23
                                                                                            143
PROPERTY EFILE    Classification on   Name of Entity per                                      STRUCTURES ON         BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)       11.27.1998          11.27.1998                                             PROPERTY               OPINION




                                                                                              San Isidro Catholic
 MAL1 & MAL2           Parish          Malojloj Church            Bishop of Guam                                          $300,000.00
                                                                                                    Church

                                                                                              San Isidro Catholic
    MAL3               Parish          Malojloj Church            Bishop of Guam                                          $250,000.00
                                                                                                    Church

                                                           Excellency Felixberto C. Flores,    Santa Teresita
 MAN1 & MAN8           Parish          Mangilao Church                                                                  $1,200,000.00
                                                              D.D., a corporation sole         Catholic Church

                                      FDMS and Knights,                                         Father Duenas
    MAN10             School                                                                                                    $0.00
                                         Mangilao                 Bishop of Guam               Memorial School
                 Not owned by AOA
    MAN2                                 Unidentified         Catholic Social Services          Office building           $500,000.00
                        ???
                                      Mangilao Church,
    MAN3               Parish          UOG Campus                 Bishop of Guam                                          $100,000.00
                                         Ministry
    MAN4               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Santa Teresita
    MAN5               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Catholic Church
                                                                                               Santa Teresita
    MAN6               Parish          Mangilao Church        Roman Catholic Church                                             $0.00
                                                                                               Catholic Church
                                                                                               Santa Teresita
    MAN7               Parish          Mangilao Church            Bishop of Guam                                                $0.00
                                                                                               Catholic Church
                                                             Roman Catholic Apostolic
    MER2               Parish           Merizo Parish                                                                      $20,000.00
                                                                Church in Guam

    MER3               Parish           Merizo Parish             Bishop of Guam                                          $250,000.00




                                      Case
                                       Case19-00010
                                            19-00001 Document
                                                      Document11 Filed
                                                                  Filed01/16/19
                                                                        04/06/19 Page
                                                                                  Page123
                                                                                       15 of 23
                                                                                             143
PROPERTY EFILE   Classification on   Name of Entity per                                   STRUCTURES ON        BROKER'S PRICE
                                                                  OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                          PROPERTY              OPINION




                                                                                           San Dimas & Our
                                                            Roman Catholic Apostolic
    MER5              Parish          Merizo Church                                       Lady of the Rosary         $300,000.00
                                                               Church in Guam
                                                                                            Catholic Church

    MER7              Parish           Merizo Parish
                                       Mongmong
    MON1              Parish                               Vicariate Apostolic of Guam                                $55,000.00
                                     Basketball Couart
                                                                                          Church basketball
    MTM1              Parish            Unidentified         Catholic Social Services                                $150,000.00
                                                                                               court
                                                                                          San Juan Bautista
    ORD2              Parish           Ordot Church              Bishop of Guam                                    $1,365,000.00
                                                                                               Church
                    Not AOA
                                                                                          ALEE Shelter for
    ORD2a        Property?? (CSS        Unidentified          Archbishop of Guam                               $      150,000.00
                                                                                          Battered Women
                  Rented Mercy)
                                                                                           Prayer Garden,
                                                          Archdiocese of Agana, Anthony
 ORD3, ORD4,                                                                              Walkway and St.
                      Parish           Ordot Church           S. Apuron, Archbishop,                                       $0.00
 ORD5 & ORD6                                                                              Thomas Aquinas
                                                                  Corporate Sole
                                                                                              Building
                                      Pigo Cemetery
    PGO1            Cemetery          (made up of 10      The Catholic Church of Guam      Pigo Cemetery                   $0.00
                                       separate lots)
                                                          Catholic Cemeteries of Guam,
    PGO10           Cemetery            Unidentified                                       Pigo Cemetery                   $0.00
                                                                      Inc.

                                                          Catholic Cemeteries of Guam,
    PGO11           Cemetery            Unidentified                                       Pigo Cemetery                   $0.00
                                                                      Inc.
                                                            Roman Catholic Apostolic
    PGO12           Cemetery          Pigo Cemetery                                        Pigo Cemetery                   $0.00
                                                                   Church



                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page124
                                                                                      16 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY              OPINION




    PGO2            Cemetery          Pigo Cemetery         Catholic Church of Guam      Pigo Cemetery                  $0.00


                                                          Diocese of Agana, Bishop of
    PGO3            Cemetery          Pigo Cemetery                                      Pigo Cemetery                  $0.00
                                                                     Guam


    PGO4            Cemetery          Pigo Cemetery       The Catholic Church of Guam    Pigo Cemetery                  $0.00

    PGO5            Cemetery          Pigo Cemetery         Catholic Church of Guam      Pigo Cemetery                  $0.00

    PGO6            Cemetery          Pigo Cemetery       The Catholic Church of Guam    Pigo Cemetery                  $0.00

                                                           The Roman Catholic and
    PGO7            Cemetery          Pigo Cemetery                                      Pigo Cemetery                  $0.00
                                                           Apostolic Church in Guam

                                                           Roman Catholic Apostolic
    PGO8            Cemetery            Unidentified                                     Pigo Cemetery                  $0.00
                                                              Church on Guam

    PGO9            Cemetery            Unidentified          RC Apostolic Church        Pigo Cemetery                  $0.00

     PIT1           Cemetery           Cemetery NT            Archbishop of Guam                             $       45,000.00

                                                                                         Church; Office;
                                                                                        Rectory and Social
     PIT2             Parish            Piti Church       Vicariate Apostolic of Guam                            $1,050,000.00
                                                                                          Hall (adjoining
                                                                                            walkway)
                                      Lot Owned by
    SIN10             Parish                                  Archbishop of Guam                                    $35,000.00
                                      Dededo Parish
    SIN11             Parish         Sinajana Church      Vicariate Apostolic of Guam   Church parking lot              $0.00


                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page125
                                                                                      17 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                            Saint Jude
    SIN12             Parish          Sinajana Church     Vicariate Apostolic of Guam    Thaddeus Catholic                $0.00
                                                                                             Church

    SIN13           Cemetery           Cemetery NT        Vicariate Apostolic of Guam                                $80,000.00

                                                                                           Father Duenas
                                                                                          Memorial School
                                                                                            (The Jungle,
                                                                                          Phoenix Center,
                                     FDMS and Knights,
 SIN14 & SIN18       School                                  The Catholic Church            Boys Chapel,          $2,400,000.00
                                        Mangilao
                                                                                         Former Knights of
                                                                                         Columbus (Student
                                                                                         Center), The Quad,
                                                                                         NJROTC Building)
                                     FDMS and Knights,
    SIN15            School                                     Bishop of Guam                                            $0.00
                                        Mangilao
                                          Bishop                                             Bishop
    SIN19            School            Baumgartner,          Archbishop of Agana           Baumgartner            $1,500,000.00
                                         Sinajana                                            School
                                     FDMS and Knights,    Catholic Church (Vicariate       Father Duenas
     SIN2            School                                                                                               $0.00
                                        Mangilao             Apostolic of Guam)           Memorial School
                                     FDMS and Knights,     Catholic Church (Vicariate      Father Duenas
     SIN3            School                                                                                               $0.00
                                        Mangilao              Apostolic of Guam)          Memorial School
                                     FDMS and Knights,     Catholic Church (Vicariate      Father Duenas
     SIN4            School                                                                                               $0.00
                                        Mangilao              Apostolic of Guam)          Memorial School
                                                          Vicariate Apostolic of Guam,   St. Jude Thaddeus
     SIN7             Parish          Sinajana Church                                                               $750,000.00
                                                                Bishop of Guam            Catholic Church




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page126
                                                                                      18 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                  STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                         PROPERTY              OPINION




                                                                                         Nuestra Senora de
                                     Mongmong Church                                         Las Aguas
     SIN8             Parish                                   Bishop of Guam             Cathollic Church,         $800,000.00
                                       and Restory
                                                                                         rectory and social
                                                                                                hall.
                                       Lot Owned by
     SIN9             Parish                                 Archbishop of Guam                                      $35,000.00
                                       Dededo Parish
    STR1              Parish          Sta. Rita Parish         Bishop of Guam                                        $60,000.00
                                                                                           Our Lady of
    STR2              Parish         Santa Rita Church    Vicariate Apostolic of Guam       Guadalupe               $400,000.00
                                                                                          Catholic Church
                                                            Archbishop of Agana, a
                                     FDMS and Knights,    Corporation sole, Michael J.     Father Duenas
    TAI1a            School                                                                                               $0.00
                                        Mangilao           Byrnes, S.T.D., Coadjutor      Memorial School
                                                                 Archbishop
                                       Holy Cross     Vicar Apostolic of Guam and the       Holy Cross
     TAL1           Cemetery                                                                                              $0.00
                                     Cemetery, Togcha        Marianas Islands               Cemetery

                                       Holy Cross                                           Holy Cross
     TAL2           Cemetery                                   Bishop of Guam                                             $0.00
                                     Cemetery, Togcha                                       Cemetery

                                        Talafofo Old
     TAL3             Parish                               Catholic Church of Guam
                                        Church Lot

  TAL4~9 and                                                                                San Miguel
                      Parish            Unidentified      Vicariate Apostolic of Guam                               $640,000.00
   TAL4~9a                                                                                Catholic Church
                                                                                         St. Anthony Church
    TAM4             School          St. Anthony School   Vicariate Apostolic of Guam                             $6,200,000.00
                                                                                             and School




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page127
                                                                                      19 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                     STRUCTURES ON        BROKER'S PRICE
                                                                   OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                            PROPERTY              OPINION




                                                                                            Immaculate Heart
    TOT1              Parish            Toto Church              Bishop of Guam              of Mary Catholic          $320,000.00
                                                                                                 Church
                                                                                              Blessed Diego
    TUM2              Parish           Tumon Church              Bishop of Guam                                        $600,000.00
                                                                                                 Church
    UMA1              Parish         San Dionisio Parish       Archbishop of Agana                                      $30,000.00

                                                             Roman Catholic Apostolic         San Dionisio
    UMA2              Parish          Umatac Church                                                                    $350,000.00
                                                                Church in Guam               Catholic Church

   UMA2 & 3           Parish            Unidentified                                                                   $350,000.00

                                                             Roman Catholic Apostolic
    UMA3              Parish          Umatac Church                                         Church parking lot               $0.00
                                                                Church in Guam

     YIG3             Parish            Yigo Parish            Archbishop of Agana                                      $45,000.00

     YIG4             Parish            Yigo Church           Roman Catholic Church                                     $55,000.00

                                                                                               Our Lady of
     YIG5             Parish            Yigo Church            Archbishop of Guam                                    $1,350,000.00
                                                                                             Lourdes Church
                                      Yona Church and
    YON10        Parish & School                                 Bishop of Guam                                              $0.00
                                          School
                                                           Vicariate Apostolic of Guam, a
    YON11             Parish            Unidentified                                        St. Francis Church               $0.00
                                                                   Corporate Sole
                                                           Bishop of Guam, a Corporate
    YON12             Parish            Unidentified                                        St. Francis Church               $0.00
                                                                       Sole




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page128
                                                                                      20 of 23
                                                                                            143
PROPERTY EFILE   Classification on   Name of Entity per                                 STRUCTURES ON        BROKER'S PRICE
                                                                 OWNERSHIP
 PREFIX (ABCX)      11.27.1998          11.27.1998                                        PROPERTY              OPINION




                                                          Bishop of Guam, a Corporate
    YON13             Parish            Unidentified                                    St. Francis Church              $0.00
                                                                      Sole

                                       Holy Cross
    YON5            Cemetery                                    Bishop of Guam                                   $1,000,000.00
                                     Cemetery, Togcha




                                     Case
                                      Case19-00010
                                           19-00001 Document
                                                     Document11 Filed
                                                                 Filed01/16/19
                                                                       04/06/19 Page
                                                                                 Page129
                                                                                      21 of 23
                                                                                            143
                                                             EXHIBIT 10

Part 1, Question 3 and Part 11, Question 21 (SOFA)

Checking, Savings, Money Market, or Financial Brokerage Accounts – Itemized:

The Debtor is civilly incorporated as the "Archbishop of Agana, a Corporation Sole" (AOA). At the same time, the Code of the
Canon Law of the AOA requires that each entity within the Archbishop (e.g., parish, institution) is a separate entity within the Church.
The Debtor may have title to property which is held for the benefit of those separate entities. Therefore, except as otherwise stated,
the property listed below is held for the benefit of the parishes and institutions of the AOA, and is not the property of the estate.

         Account Held on Behalf               Institution Name             Address               Type of              Funds Held for
                                                                                                Account                  Parishes
 Academy of Our Lady of Guam                 Bank of Guam          PO Box BW                  Checking           $         630,428.54
 (4 accounts)                                                      Hagatna, GU 96932
 Agana Cathedral (2 accounts)                Bank of Guam          PO Box BW                  Checking                         7,284.60
                                                                   Hagatna, GU 96932
 Agana Heights Parish (1 account)            Bank of Guam          PO Box BW                  Checking                      132,305.41
                                                                   Hagatna, GU 96932
 Barrigada Parish (5 accounts)               Bank of Guam          PO Box BW                  Checking                      335,635.91
                                                                   Hagatna, GU 96932
 Bishop Baumgartner Memorial Catholic Bank of Guam                 PO Box BW                  Checking                      231,574.65
 School (3 accounts)                                               Hagatna, GU 96932
 Chalan Pago Parish (2 accounts)      Bank of Guam                 PO Box BW                  Checking                       18,355.72
                                                                   Hagatna, GU 96932
 Dededo Parish (9 accounts)                  Bank of Guam          PO Box BW                  Checking                      188,293.16
                                                                   Hagatna, GU 96932
 Father Duenas Memorial School               Bank of Guam          PO Box BW                  Checking                      923,593.95
 (7 accounts)                                                      Hagatna, GU 96932
 Inarajan Parish (4 accounts)                Bank of Guam          PO Box BW                  Checking                      115,029.86
                                                                   Hagatna, GU 96932
 Maina Parish (2 accounts)                   Bank of Guam          PO Box BW                  Checking                       99,579.10
                                                                   Hagatna, GU 96932
 Malojloj Parish (3 accounts)                Bank of Guam          PO Box BW                  Checking                       46,381.73
                                                                   Hagatna, GU 96932
 Mangilao Parish (2 accounts)                Bank of Guam          PO Box BW                  Checking                      367,095.54


                                 Case
                                  Case19-00010
                                       19-00001 Document
                                                 Document11 Filed
                                                             Filed01/16/19
                                                                   04/06/19 Page
                                                                             Page130
                                                                                  22 of 23
                                                                                        143
                                                           Hagatna, GU 96932
Merizo Parish (4 accounts)               Bank of Guam      PO Box BW             Checking         23,134.25
                                                           Hagatna, GU 96932
Ordot Parish (1 account)                 Bank of Guam      PO Box BW             Checking         37,423.46
                                                           Hagatna, GU 96932
Piti Parish (2 accounts)                 Bank of Guam      PO Box BW             Checking         21,869.68
                                                           Hagatna, GU 96932
Saint Francis Catholic School (1 account) Bank of Guam     PO Box BW             Checking        199,909.35
                                                           Hagatna, GU 96932
San Vincente Catholic School             Bank of Guam      PO Box BW             Checking         93,089.75
(3 accounts)                                               Hagatna, GU 96932
Santa Barbara School (2 accounts)        Bank of Guam      PO Box BW             Checking        221,647.53
                                                           Hagatna, GU 96932
Sinajana Parish (2 accounts)             Bank of Guam      PO Box BW             Checking         55,348.43
                                                           Hagatna, GU 96932
Sta. Bernadita Parish (2 accounts)       Bank of Guam      PO Box BW             Checking         27,353.99
                                                           Hagatna, GU 96932
Talafofo Parish (3 accounts)             Bank of Guam      PO Box BW             Checking         93,831.31
                                                           Hagatna, GU 96932
Tamuning Parish (1 account)              Bank of Guam      PO Box BW             Checking         54,101.67
                                                           Hagatna, GU 96932
Toto Parish (3 accounts)                 Bank of Guam      PO Box BW             Checking         55,612.31
                                                           Hagatna, GU 96932
Tumon Parish (14 accounts)               Bank of Guam      PO Box BW             Checking        932,104.43
                                                           Hagatna, GU 96932
Umatac Parish (2 accounts)               Bank of Guam      PO Box BW             Checking         19,592.65
                                                           Hagatna, GU 96932
Yigo Parish (3 accounts)                 Bank of Guam      PO Box BW             Checking        147,574.56
                                                           Hagatna, GU 96932

Yona Parish (3 accounts)                 Bank of Guam      PO Box BW             Checking         50,766.03
                                                           Hagatna, GU 96932
                                                                                            $   5,128,917.57




                               Case
                                Case19-00010
                                     19-00001 Document
                                               Document11 Filed
                                                           Filed01/16/19
                                                                 04/06/19 Page
                                                                           Page131
                                                                                23 of 23
                                                                                      143
